—Appeals by the defendant from (1) a judgment of the County Court, Dutchess County (Dolan, J.), rendered October 31, 1996, convicting her of attempted forgery in the second degree, upon her plea of guilty, and imposing a sentence of probation, and (2) an amended judgment of the *625same court, rendered August 6, 1998, revoking the sentence of probation previously imposed, upon a finding that she had violated a condition thereof, upon her admission, and imposing a sentence of imprisonment.
Ordered that the judgment and amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Santucci, J. P., Altman, Luciano and H, Miller, JJ., concur.